HUTCHESON, Circuit Judge
(dissenting).
The judgment, confected by this court out of an impossible verdict and an erroneous judgment on it, gives appellee less than the sum awarded him by either verdict or judgment below. It does not follow, though, as the majority opinion seems to hold, that since appellee is satisfied with this result, appellant must be.
The judgment appealed from was entered on a general verdict of a jury, and “if any*509thing is settled in proceedings at law where a jury is impanelled to try the facts, it is that the verdict must find the matter in issue between the parties, and the judgment of the court must conform to and follow the verdict” (emphasis supplied). Bennett v. Butterworth, 11 How., 669, 13 L.Ed. 859. Cf. Dimick v. Schiedt, 293 U.S. 474, 55 S.Ct. 296, 79 L.Ed. 603, 95 A.L.R. 1150, Mutual Benefit Health & Acc. Ass’n. v. Thomas, 8 Cir., 123 F.2d 353. In Texas Compensation Ins. Co. v. Heard, 5 Cir., 93 F.2d 548, this court has definitely so decided. The only difference between that case and this is that there the verdict consisted of answers to special issues while here it is a general verdict. This, however, but makes more strongly against the power of the trial court and of this court asserted here to make a consistent verdict out of an inconsistent and impossible one by pruning and patching it.
With deference, the opinion of the Supreme Court of Texas, in Fidelity & Cas. Co. v. McLaughlin, 134 Tex. 613, 135 S.W.2d 955, on which the majority opinion relies, is not in point. There the verdict consisted of answers to questions, some of which answers conflicted to some extent with other answers, but, the conflict reconciled, there were positive answers on which a judgment might be drawn. Continental Cas. Co. v. Little, 5 Cir., 152 F.2d 728, dealt with a verdict which likewise was not general but consisted of answers to questions. The district judge permissibly reconciled the answers with the pleadings, and this court affirmed this reconciliation.
Llere there is no question of conflict between answers and a reconciliation of those conflicts. Here there is a general verdict which must be accepted or rejected as a whole. Self contradictory and irreconcilable with itself, it may not by major surgery be lopped and trimmed to make a verdict of it. When the district court finished with its surgery, it had lopped off the finding that plaintiff was totally and permanently disabled, had reduced the number of weeks awarded by lopping off thirty-five, and the lump sum awarded by .lopping off $1212.39. When this court was through with its operation, both the lump sum and the number of weeks found by the jury had disappeared to be substituted by the number of weeks the judge had found. Nothing of what the jury had found was left in the verdict except the $20.00 per week.
Whether consent here of both plaintiff and defendant to accept this truncation of the verdict would suffice to support the judgment proposed, is not before us, as defendant has emphatically refused its consent. It ought to be quite clear, though, that the consent of plaintiff alone to such major surgery on a general verdict returned in a federal court does not make inoperative the provisions of the Seventh Amendment that “No fact tried by a jury shall be otherwise re-examined in any Court of the United States, than according to the rules of the common law”. The judgment ought to be reversed. I dissent from the judgment of affirmance.